

117 HR 4636 IH: Empowering Parents’ Healthcare Choices Act of 2021
U.S. House of Representatives
2021-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4636IN THE HOUSE OF REPRESENTATIVESJuly 22, 2021Ms. Davids of Kansas introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means, and Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XXVII of the Public Health Service Act, the Employee Retirement Income Security Act of 1974, and the Internal Revenue Code of 1986 to allow parental choice in the selection of primary health insurance coverage or primary coverage under a group health plan for certain dependent children.1.Short titleThis Act may be cited as the Empowering Parents’ Healthcare Choices Act of 2021.2.Allowing parental choice in the selection of primary health insurance coverage or primary coverage under a group health plan for certain dependent children(a)Public Health Service ActPart D of title XXVII of the Public Health Service Act (42 U.S.C. 300gg–111 et seq.) is amended by adding at the end the following new section:2799A–11.Parental choice of primary health insurance coverage or primary coverage under a group health plan for certain dependent children(a)In generalIn the case of a dependent child of two individuals where both such individuals, at the time of birth of such child, are covered under separate policies of health insurance coverage offered by a health insurance issuer or separate group health plans, if both such policies of health insurance coverage or plans (as applicable) would provide coverage of such child, such health insurance coverage or plan (as applicable) shall provide primary coverage of such child if both such individuals submit to the issuer of such coverage or to such plan (as applicable), within 60 days of the birth of such child and in a manner specified by the Secretary, a notification electing primary coverage of such child under such health insurance coverage or plan. Such primary coverage of such child under such health insurance coverage or group health plan shall continue until the earlier of the following:(1)A submission of a notification, in a manner specified by the Secretary, by both such individuals to the issuer of such health insurance coverage or plan electing to discontinue such primary coverage for such child.(2)The loss of coverage under such health insurance coverage or plan of such individual who is enrolled under such health insurance coverage or plan.(b)Election of primary coverage with respect to single coverage or planThe provisions of subsection (a) shall not apply if both individuals described in such paragraph submit notifications for a child with respect to multiple policies of health insurance coverage or group health plans. .(b)Employee Retirement Income Security Act of 1974(1)In generalSubpart B of part 7 of subtitle B of title I of the Employee Retirement Income Security Act of 1974 is amended by adding at the end the following new section:726.Parental choice of primary health insurance coverage or primary coverage under a group health plan for certain dependent children(a)In generalIn the case of a dependent child of two individuals where both such individuals, at the time of birth of such child, are covered under separate policies of health insurance coverage offered by a health insurance issuer or separate group health plans, if both such policies of health insurance coverage or plans (as applicable) would provide coverage of such child, such group health insurance coverage or plan (as applicable) shall provide primary coverage of such child if both such individuals submit to the issuer of such coverage or to such plan (as applicable), within 60 days of the birth of such child and in a manner specified by the Secretary, a notification electing primary coverage of such child under such group health insurance coverage or plan. Such primary coverage of such child under such group health insurance coverage or group health plan shall continue until the earlier of the following:(1)A submission of a notification, in a manner specified by the Secretary, by both such individuals to the issuer of such group health insurance coverage or plan electing to discontinue such primary coverage for such child.(2)The loss of coverage under such group health insurance coverage or plan of such individual who is enrolled under such health insurance coverage or plan.(b)Election of primary coverage with respect to single coverage or planThe provisions of subsection (a) shall not apply if both individuals described in such paragraph submit notifications for a child with respect to multiple policies of health insurance coverage or group health plans. .(2)Technical amendmentThe table of contents in section 1 of such Act is amended by inserting after the item relating to section 725 the following new item:Sec. 726. Parental choice of primary health insurance coverage or primary coverage under a group health plan for certain dependent children. .(c)Internal Revenue Code of 1986(1)In generalSubchapter B of chapter 100 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:9826.Parental choice of primary health insurance coverage or primary coverage under a group health plan for certain dependent children(a)In generalIn the case of a dependent child of two individuals where both such individuals, at the time of birth of such child, are covered under separate policies of health insurance coverage offered by a health insurance issuer or separate group health plans, if both such policies of health insurance coverage or plans (as applicable) would provide coverage of such child, such group health plan shall provide primary coverage of such child if both such individuals submit to such plan, within 60 days of the birth of such child and in a manner specified by the Secretary, a notification electing primary coverage of such child under such plan. Such primary coverage of such child under such group health plan shall continue until the earlier of the following:(1)A submission of a notification, in a manner specified by the Secretary, by both such individuals to such plan electing to discontinue such primary coverage for such child.(2)The loss of coverage under such plan of such individual who is enrolled under such plan.(b)Election of primary coverage with respect to single coverage or planThe provisions of subsection (a) shall not apply if both individuals described in such paragraph submit notifications for a child with respect to multiple policies of health insurance coverage or group health plans. .(2)Technical amendmentThe table of sections for such subchapter is amended by adding at the end the following new item:Sec. 9826. Parental choice of primary health insurance coverage or primary coverage under a group health plan for certain dependent children..(d)Effective dateThe amendments made by this section shall apply with respect to children born on or after January 1, 2022. 